Citation Nr: 1452868	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  09-41 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a back injury (claimed as residuals of gunshot wound of the back).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran had active duty service from March 1972 to February 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the Veteran's paper claims file has been scanned to the Veterans Benefits Management System (VBMS) file and the entire file is now paperless.  Another separate paperless claims file is also associated with the Veteran's claims - a Virtual VA file.  The documents in Virtual VA are duplicative of those in VBMS.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a back disability was last denied in a December 2006 rating decision; the Veteran did not appeal this decision.

2.  The evidence received since the December 2006 rating decision is duplicative, cumulative, and redundant, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision that denied the Veteran's claim of entitlement to service connection for a back disorder is final. 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received since the final December 2006 rating decision, which denied a claim of entitlement to service connection for a back disorder, is not new and material, and thus the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In Kent v. Nicholson, 20 Vet. App. 1(2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

Prior to the initial adjudication of the Veteran's claims decided herein, a letter dated in September 2008 fully satisfied the duty to notify provisions as to the requests to reopen the claim for service connection for a right knee disorder.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187; see also Dingess/Hartman, supra.

This September 2008 letter also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection for a back disorder and noted the evidence needed to substantiate the underlying claim. This September 2008 letter satisfied the notice requirements as defined in Kent, supra.

The Board also concludes VA's duty to assist has been satisfied.  The evidence of record includes the service treatment records, service personnel records, and VA outpatient treatment records.  The Board acknowledges that the Veteran believes he should be examined for his claimed back disorder; however, the Board finds that a VA examination is not required as the claim for service connection for a back disorder is not being reopened.  See 38 C.F.R. § 3.159(c)(4)(iii).  The Court addressed this precise issue in Woehlaert v. Nicholson, and held "that once the Board decided that the appellant's claim could not be reopened, the Secretary's conditional duty to provide the appellant with a new medical examination was extinguished."  Woehlaert, 21 Vet.App. 456, 464 (2007) citing Barnett v. Brown, 83 F.3d 1380 (Fed.Cir.1996), Butler v. Brown, 9 Vet.App. 167 (1996), and Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-1343 (Fed.Cir.2003) (holding that "in the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion").  Here, the jurisdictional bar applicable to readjudication of the December 2006 final VA decision has not been properly removed and thus, VA has no obligation to develop the claim and the Board cannot, and does not, consider the merits of the claim.  The Veteran is not prejudiced by not being afforded a VA examination as the Board does not reach the merits of the claim in the present case. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal. Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. Petition to Reopen

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Additionally, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence. 38 C.F.R. § 3.156(c)(1).  

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for a back disorder was last denied in a December 2006 rating decision as the evidence of record did not demonstrate in-service aggravation of a preexisting gunshot wound involving the Veteran's back.  The Board notes that this claim had been previously denied in a July 1995 rating decision and appealed to the Board, which also denied the claim in May 1998.  The Veteran did not appeal the Board's decision.  No further communication regarding his claim of entitlement to service connection for a back disorder was received until July 2005, when VA received his petition to reopen such claim.  In January 2006, the AOJ denied the claim again for a lack of new and material evidence.  Following correspondence from the Veteran, the AOJ denied again in December 2006 for lack of new and material evidence.  The Veteran did not appeal the decision.  The Board acknowledges that he filed a statement in May 2007 reiterating that service treatment records show he was given a medical profile in service and that his preexisting bullet wound was aggravated by running.  However, this submission does not warrant consideration under 38 C.F.R. § 3.156(b) as it is not new evidence.  In this regard, the Veteran cited service treatment records that were already of record in the file.  As such, the RO's December 2006 denial of the claim is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In reaching the December 2006 decision, the RO considered the following: service treatment records which document the Veteran's treatment for the back, including placing him on a profile because the old bullet wound causes thoracic nerve pain, personnel records, VA treatment records, VA examination reports, and the Veteran's statements regarding a the back injury.  Of note, a June 1997 VA opinion containing a negative opinion regarding aggravation was of record and considered in the prior Board denial in May 1998.  

Evidence received since the December 2006 rating decision includes the Veteran's statements that he believes his back was aggravated during service as running caused a retained bullet to press on a nerve and his statements that he is seeking compensation for a back disorder that was aggravated by service.  VA outpatient treatment records and multiple examination reports regarding issues other than the claimed back injury, have also been associated with the file.  

The Veteran's statements regarding the alleged aggravation of the back injury are not new as they are duplicative of prior arguments.  The VA outpatient treatment records as well as multiple VA examination reports are new evidence as these items were not of record at the time of the December 2006 rating decision; however, the evidence is not material.  In this regard, the records are largely in reference to issues not presently on appeal.  To the extent that the VA outpatient treatment records address the Veteran's claimed back disability, these records are also not material as they do not indicate evidence that the Veteran's preexisting back disorder was aggravated, i.e., underwent an increase in severity by service nor does it indicate that the Veteran's current back disability is related to an in-service injury.  Based on the foregoing, the "new" evidence does not raise a reasonable possibility of substantiating the Veteran's claim and is therefore, immaterial.

As new and material evidence has not been received, the request to reopen the claim of service connection for a right knee disorder must be denied.  


ORDER

New and material evidence not having been received, the claim for service connection for a back disorder is not reopened.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


